DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 17/124,289, filed 16 December 2020,  are currently pending and have been examined.  
  	Claims 1-20 are allowed. 

Information Disclosure Statement
The Information Disclosure Statement filed on 16 December 2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is https://web.archive.org/web/20160829231750/ http://myroadtrip.net/2015-pro-marshals-handbook/series/ (FIA Formula 1, “FIA”) in view of Crews (US 4,999,604).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, FIA, discloses a light panel flagging tool that activates a particular light/flag when a butoon on the panel is pushed by a marshal.

Crews discloses a timing and warning system for use on a track involving a plurality of vehicles including a series of stationary transceivers located at selected locations along the track and a mobile transmitter located in each vehicle.
	
With respect to independent claim 1, FIA taken either individually or in combination with other prior art of record fails to teach or suggest: receiving, at the first track control station from a third track control station, affected track sector data regarding an affected track sector; and transmitting, from the first track control station to a first mobile track information station within a first vehicle, the affected track sector data, wherein: the affected track sector data comprises track sector limit data, the affected track sector data comprises a track sector entry heading range, and the affected track sector data is configured to be used by the first mobile track information station to determine whether the first vehicle is within the affected track sector.

Independent claim 11 recites substantially similar limitations as claim 1 and is allowed for the same reason as claim 1.

Claims 2-10 and 12-20 are allowed because they depend from an allowed claim.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666